“DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation " identifying the thermal conductivity of the material
comprising the outer most surfaces of the mobile device” (underlined for the emphasis)
in lines 2-3, “the location” in line 4. Further, line 11 recites, “said thermal interfaces martials”. There are insufficient antecedent basis for these limitation in the claim. 
 	The following claim language is suggested:
 	“identifying a thermal conductivity of 
“identifying a location on said exterior surfaces where thermal dissipation of heat from internal components is concentrated”;
“inserting a replacement cross section of a thermal interface material…..”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3220696 (translation is attached, cited paragraphs and figs are from translated document). 	
	Regarding claim 1, JP 3220696 discloses,
  	An apparatus comprising a thermally optimized protective case (smart phone case 1, Fig. 1) that detachably attaches around a mobile device for temperature regulation and heat transfer to and from a the mobile device (the present invention to provide a smartphone case 1 which can be easily and quickly attached to and detached from a smartphone and which can efficiently radiate heat and cool down a smartphone that has generated heat when it is mounted, Para. [0006]), wherein: 
“at least one region of mobile device protective case (i.e., through hole 3 in the phone case 1) has thermally insulating materials (body 2 is made of polycarbonate and it has thickness T1, Fig. 6 and Para. [0013]) removed and replaced with a thermally conductive material (a heat conductive sheet 5 which is fitted into a through hole 3 provided in the case body 2, Para. [0014])”; 
“said region (i.e., through hole 3) corresponds to at least one location on the external surface of the mobile device for the thermal dissipation of heat to and from at least one of a  CPU,  a GPU,  a battery, or other thermally sensitive element within the mobile device (When the smartphone 7 is mounted in this way, the hottest portion of the smartphone 7 is directly brought into contact with the heat conductive sheet 5, and the heat of the smart phone 1 is reduced, Para. [0016])”; 
“said at least one region of mobile device protective case containing said thermally conductive material provides a contiguous thermally conductive path (When the smartphone 7 is mounted, the smartphone 7 is inserted into the front side of the case body 2. When the smartphone 7 is mounted in this way, the hottest portion of the smartphone 7 is directly brought into contact with the heat conductive sheet 5, and the heat of the smart phone 1 is reduced, Paras. [0015]-[0016]) from the external surface of the mobile device through the mobile device protective case to a medium that will source or sink heat (an aluminum heat sink which is attached to a rear surface of the case body 2, and an inner surface 6 A thereof is in contact with the heat conductive sheet 5. … The aluminum heat sink 6 radiates heat from its outer surface 6B, Paras. [0015]-[0016]).”
Regarding claim 2, JP 3220696 discloses,
“wherein said medium transfers heat to and from said mobile device though the thermally optimized protective case passively (an aluminum heat sink which is attached to a rear surface of the case body 2, and an inner surface 6 A thereof is in contact with the heat conductive sheet 5. … The aluminum heat sink 6 radiates heat from its outer surface 6 B, Paras. [0015]-[0016]).”
Regarding claim 6, JP 3220696 discloses,
“wherein said thermally conductive material is a compliant thermal interface material (the heat conductive sheet is made of a resin material such as silicon, acrylic, or polyolefin, and the thermal conductivity is increased by blending a ceramic filler or a metal filler, Para. [0014]).”
Regarding claim 7, JP 3220696 discloses,
“wherein the thermal interface material is attached to the thermally optimized protective case with a thermally conductive adhesive (the heat conductive sheet 5 is flexible and has excellent adhesiveness, Para. [0014]).”
Regarding claim 8, JP 3220696 discloses,
“wherein the thermal interface material is geometrically captured between two or more layers of the thermally optimized protective case (Figs. 7-9 show the heat conductive sheet 5 is located between the layers of the protective case 2).”
Regarding claim 9, JP 3220696 discloses,
“wherein said thermally optimized protective case is comprised of a single layer that is a hard impact resistant plastic (a case body made of polycarbonate, Para. [0007]).”
 	Regarding claim 15, JP 3220696 discloses,
 	A method of optimizing thermal transfer to and from a mobile device (the present invention to provide a smartphone case 1 which can be easily and quickly attached to and detached from a smartphone and which can efficiently radiate heat and cool down a smartphone that has generated heat when it is mounted, Para. [0006]), comprising:
 	“identifying the thermal conductivity of the materials comprising the  exterior surfaces of the mobile device (When the smartphone 7 is mounted, the hottest portion of the smartphone 7 is directly brought into contact with the heat conductive sheet 5, and the heat of the smart phone 1 is reduced, Para. [0016] and the hottest portion can be caused by batter, please refer to Paras [0002]-[0004])”; 
“identifying the location on said exterior surfaces where thermal dissipation of heat from internal components is concentrated (When the smartphone 7 is mounted, the hottest portion of the smartphone 7 is directly brought into contact with the heat conductive sheet 5, and the heat of the smart phone 1 is reduced, Para. [0016] and the heat of the smart phone 1 is reduced, Para. [0016] and the hottest portion can be caused by batter, please refer to Paras [0002]-[0004])”; 
 	“selecting or designing a protective case that detachably attaches to the mobile device for mechanical and environmental protection (the present invention to provide a smartphone case 1 which can be easily and quickly attached to and detached from a smartphone, Para. [0006])”; 
“excising a region of the protective case (i.e., through hole 3) where materials have lower thermal conductivity than the  said identified thermal conductivity of the exterior on the mobile device where heat dissipation is concentrated (the case body 2 is made of polycarbonate, and its thickness T 1 (FIG. 6) is 1, Paras. [0013])”; 
 	“inserting a replacement cross section of said thermal interface material (heat conductive sheet 5) into said region of said protective case where the replacement cross section has a higher thermal conductivity then the adjacent corresponding surfaces of the mobile device (When the smartphone 7 is mounted, the smartphone 7 is inserted into the front side of the case body 2. When the smartphone 7 is mounted in this way, the hottest portion of the smartphone 7 is directly brought into contact with the heat conductive sheet 5, and the heat of the smart phone 1 is reduced, Paras. [0015]-[0016]).”
 	Regarding claim 16, JP 3220696 discloses,
	“wherein the protective case comprises one or more layers of materials, material thickness, and hardness where all layers in said region are replaced with a cross section of thermal interface material with a net thickness of all the layers removed (a heat conductive sheet 5 which is fitted into a through hole 3 provided in the case body 2, Para. [0014]).”
Regarding claim 18, JP 3220696 discloses,
“wherein thermal dissipation of heat from internal components includes heat transferred from at least one of a CPU, a GPU, a battery and associated heat pipes (When the smartphone 7 is mounted in this way, the hottest portion of the smartphone 7 is directly brought into contact with the heat conductive sheet 5, and the heat of the smart phone 1 is reduced, Para. [0016]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3220696, and further in view of Macdonald et al. (US 20160187927, hereinafter “Macdonald”).
Regarding claim 3, JP 3220696 teaches everything claimed as applied above (see claim 1), however JP 3220696 does not teach “wherein said medium transfers heat to and from said mobile device though the thermally optimized protective case to an actively controlled heat pump within a dock”.
In a similar field of endeavor, Macdonald discloses, “wherein said medium transfers heat to and from said mobile device though the thermally optimized protective case to an actively controlled heat pump within a dock (Referring to FIGS. 2A-2C, dock 202 includes exhaust apertures 206 to facilitate air flow away from the back skin 102 as fan 204 rotates. In accordance with some embodiments, these figures present a cooling geometry to utilize the localized high velocity in the vicinity of fan blades. In this design, the rotor sits extremely close to the surface of the device 100, subjecting the device to the highest velocity shear possible, Paras. [0019]-[0021])”. (see, drawing below for proposed combination).

    PNG
    media_image1.png
    491
    1177
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify JP 3220696 by specifically providing wherein said medium transfers heat to and from said mobile device though the thermally optimized protective case to an actively controlled heat pump within a dock, as taught by Macdonald for the purpose of  reducing operating temperature of computing devices to utilize their improved performance for a longer duration or more generally their usability (Para. [0011]). 
Regarding claim 4, the combination of JP 3220696 and Macdonald discloses everything claimed as applied above (see claim 3), further Macdonald discloses, “wherein said active heat transfer regulates the temperature of the mobile device into a nominal operating range (When device 100 is docked, the device power consumption is allowed to increase dramatically and provide forced air cooling directly on the back chassis wall 102 using an impingement flow or radial/dish fan in close proximity to the hotspot(s). The fan or flow will originate from an active cooling dock device. The high thermal conductivity connection between the heat generation device components and the back skin 102 provides a low thermal resistance path, allowing for significant cooling in this configuration, Paras. [0016]-[0018] and Figs. 2A-2C).”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 3220696, and further in view of Voth et al. (US 20170315598 A1, hereinafter “Voth”).
Regarding claim 5, JP 3220696 discloses everything claimed as applied above (see claim 1), however JP 3220696 does not disclose, “wherein said at least one region of mobile device protective case is the size and shape of a heating or cooling plate coupled to a peltier device within a dock for generating active heating and cooling.”
In a similar field of endeavor, Voth discloses “a heating or cooling plate coupled to a peltier device within a dock for generating active heating and cooling (the first side 212 of the Peltier device 208 may be positioned above the top surface 210 of the housing 206 of the heat sink device 204 such that the first side 212 of the Peltier device 208 abuts a surface of the electronic device 202 (e.g., a first side 214 or bottom of the electronic device 202) when the electronic device 202 is docked with the heat sink device 204, Fig. 2 and Fig. 3 and Paras. [0023]-[0026])”.    Further,  Voth does not teach at least one region of mobile device protective case. However, the combining the feature from Voth (i.e., peltier 208) with the smartphone case 1 of JP 3220693, would yield the above claimed feature. See, the drawing below for the clarification. 


    PNG
    media_image2.png
    384
    1267
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to combine JP 3330696 and Volt in order to provide an improved heat dissipation technique for the electronic device. 

Claims 10 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over JP 3220696, and further in view of Monaco et al. (US 10838462, hereinafter “Monaco”).
Regarding claim 10, JP 3220696 discloses everything claimed as applied above (see claim 1), however JP 3220696 does not explicitly disclose, “wherein said thermally optimized protective case is comprised of a single layer that is a compliant soft elastomer.”
 	In a similar field of endeavor, Monaco discloses, “wherein said thermally optimized protective case is comprised of a single layer that is a compliant soft
elastomer (the protective case 400 is made of a flexible substrate such as silicone
or similar elastomers. The protective case 400 can be molded into a shape that
conforms with a shape of the portable electronic device 100. The protective case 400 can then be deformed elastically to place the protective case 400 on the portable electronic device 100, thereby retaining the portable electronic device 100 within the protective case 400, Col. 8; lines 45-53).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the
effective filing date of the claimed invention to modify JP 3220696 by specifically providing wherein said thermally optimized protective case is comprised of a single layer that is a compliant soft elastomer, as taught by Monaco for the purpose of alter the perception to the user of an operating temperature of the portable electronic device due to the insulating nature of the protective case (Col. 9; lines 5-8).
Regarding claim 11, JP 3220696 discloses everything claimed as applied above (see claim 1), however JP 3220696 does not explicitly disclose, “wherein said thermally optimized protective case is comprised of two layers where one layer is a hard impact resistant plastic and another layer is a compliant soft elastomer.”
 	In a similar field of endeavor, Monaco discloses, In a similar field of endeavor, Monaco discloses, “wherein said thermally optimized protective case is comprised of two layers where one layer is a hard impact resistant plastic (The housing 102 can include a substrate having a cavity formed therein. The substrate can be metal, plastic, ceramic, or other suitable materials for forming structural components as well as any combination thereof, Col. 6; lines 8-17) and another layer is a compliant soft elastomer (the protective case 400 is made of a flexible substrate such as silicone or similar elastomers. The protective case 400 can be molded into a shape that conforms with a shape of the portable electronic device 100. The protective case 400 can then be deformed elastically to place the protective case 400 on the portable electronic device 100, thereby retaining the portable electronic device 100 within the protective case 400, Col. 8; lines 45-53).” 	
 	Therefore, it would have been obvious to one of ordinary skill in art before the
effective filing date of the claimed invention to modify JP 3220696 by specifically providing wherein said thermally optimized protective case is comprised of two layers where one layer is a hard impact resistant plastic and another layer is a compliant soft elastomer, as taught by Monaco for the purpose of alter the perception to the user of an operating temperature of the portable electronic device due to the insulating nature of the protective case (Col. 9; lines 5-8).

	Claims 12-14 rejected under 35 U.S.C. 103 as being unpatentable over JP 3220696,  and further in view of Morrison et al. (US 20180253125, hereinafter “Morrison”).
Regarding claim 12, JP 3220696 teaches everything claimed as applied above (see claim 1), however JP 3220696 does not teach, “wherein said thermally optimized protective case containing a mobile device can be docked.”
In a similar field of endeavor, Morrison discloses, “wherein said thermally optimized protective case containing a mobile device can be docked (the docking station 335 provides a cradle in which the mobile IHS 300 may be temporarily secured. In certain embodiments, the docking station 335 may provide an interface for charging of the docked mobile IHS 300, Paras. [0038]-[0042])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify JP 3220696 by specifically providing wherein said thermally optimized protective case containing a mobile device can be docked, as taught by Morrison for the purpose of providing an efficient cooling system for the a mobile phone when docked (see, abstract). 
Regarding claim 13, JP 3220696 teaches everything claimed as applied above (see claim 1), however JP 3220696 does not teach, “wherein said thermally optimized protective case containing a mobile device can be undocked.”
In a similar field of endeavor, Macdonald discloses, “wherein said thermally optimized protective case containing a mobile device can be undocked (see, Figs. 3A-3B when mobile device is not docked)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify JP 3220696 by specifically providing wherein said thermally optimized protective case containing a mobile device can be docked, as taught by Macdonald for the purpose  the purpose of providing an efficient cooling system for the a mobile phone when docked (see, abstract). 
	Regarding claim 14, the combination of JP 3220696 and Macdonald discloses everything claimed as applied above (see claim 13), in addition  Morrison discloses, “wherein said thermally optimized protective case containing the mobile device when docked can be actively heated and cooled and is passively heated and cooled when undocked (The IHS of FIG. 4a utilizes an adaptive heatsink 415 according to various embodiments that provides direct transfer of heat to a docking station when the IHS is docked, and that dissipates heat to the surrounding air when the IHS is not docked, Para. [0044]-[0048]).”
 	
 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP 3220696, and further in view of Polly (US 20180259401, hereinafter “Polly”).
	Regarding claim 17, JP 3220696 discloses everything claimed as applied above (see claim 15), however JP 3220696 does not explicitly disclose, ““wherein thermal imaging is a technique used to identify a location on said surfaces where thermal dissipation of heat from internal components is concentrated.”
 	In a similar field of endeavor, Polly discloses, “wherein thermal imaging Is a
technique used to identify a location on said surfaces where thermal dissipation of heat
from internal components is concentrated (FIG. 4 illustrates an example of a
graphical user interface 400 displaying a heat map of the DUT. As mentioned above, the thermal gradient 402 may be updated at various intervals. Markers can
be overlaid on the heat map indicating the location of each of the temperature
sensors on the DUT. For example, in FIG. 4, 10 temperature sensor locations are
highlighted on the heat map of the DUT along with an indication of the port
number (101-110) to which each temperature sensor is assigned. The graphical
user interface 400 may also include a legend 404 showing the temperatures
associated with each color/shade shown on the thermal gradient, Paras. [0020]-
[0022]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the
effective filing date of the claimed invention to modify JP 3220696 by specifically providing wherein thermal imaging is a technique used to identify a location on said surfaces where thermal dissipation of heat from internal components is concentrated, as taught by Polly for the purpose of displaying the heat map over a time period, which would enable analysis of thermal changes of the DUT over time (Para. [0010]).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20210397230: the invention is related to a portable computing device (PCD) may include an active heat transfer system configured to transfer heat from the PCD to a docking device. The active heat transfer system may include a thermoelectric cooler, a heat pipe, or other heat transfer elements. The active heat transfer system may, based on temperature measurements, be activated when the PCD is coupled to the docking device.
	US 11119544: the invention is related to a  mobile hardware heat dissipating and protection device. The device comprises a front layer, back layer, and protective housing into which a mobile device may be installed. The front layer and back layer attach around the mobile device, and are then enclosed by the protective housing. The back layer may comprise a series of heat-dissipating devices, which may include a thermal gel layer and a plurality of heat-dissipating fins.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641